Citation Nr: 1754523	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been present to reopen the previously denied claim for a psychiatric disorder to include depression.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran service on active duty from June 1968 to June 1971.

This appeal arises before the Board of Veterans Appeals (Board) from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file.

The issue of entitlement to an acquired psychiatric disorder to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disorder was most recently denied in October 2006.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since October 2006, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include depression, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the October 2006 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder to include depression is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1974 rating decision denied the claim because there was no diagnosis of record.  In a June 1986 Board decision, the Veteran's claim for service connection for a psychiatric disorder was denied on the basis that the clinical medical evidence on file unequivocally established that a psychosis pre-existed the Veteran entrance into active service, and that such pre-existing psychiatric disorder was not aggravated during his active service.  Subsequently, June 1994, June 1995, August 1999, and October 2006 rating decisions-the last such rating decision-declined to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not file a timely notice of disagreement to the October 2006 rating decision and provided no new and material evidence within one year of the rating decision.  As such, the October 2006 rating decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103, See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 2006 RO decision and at the June 2017 hearing before the Board, the Veteran and his spouse presented their testimony under oath as to the impact of the Veteran's active service.  In addition, the Veteran has presented two private evaluations.  The Board will discuss these in turn.

In June 2017, the Veteran's spouse testified that she was aware of his treatment for mental health prior to his military service.  She testified as to his mental health prior to, during, and after active service and attested that military service made his mental health condition worse.  She further testified that the Veteran's mental health condition remained in that worsened state from discharge from active service to the present, and she felt it was because he had been treated so poorly during active service.  See June 2017 Board Hearing Transcripts, pp. 6-9.  It is noted that the Veteran and his spouse married in August 1967.  The Veteran entered the service in June 1968.  See Record of Marriage, rec'd 8/21/1984; see also DD Form 2014, rec'd in 1/18/1972.  She and the Veteran both testified that the Veteran continues to receive treatment for his condition to the present, including medication.  The Veteran's spouse testified that the Veteran has been in treatment on and off since 1973 or 1974.  Transcripts, p. 8, 11, 13.  

In addition, the Veteran submitted the October 2014 initial psychiatric diagnostic evaluation and June 2017 opinion of PBR, MD, a private medical doctor and Diplomate, American Board of Psychiatry and Neurology.  In the October 2014 evaluation, Dr. PBR diagnosed the Veteran with

1:  Persistent Depressive Disorder
2:  History of Acute Psychiatric Disorder at Age Eleven, Diagnosed as Schizophrenia.  More likely in retrospect and in my opinion a Major Depressive Disorder with Psychotic Features
3:  There is no evidence that [the Veteran] has any Schizophrenic Disorder as an adult.

See October 2014 Private Psychiatric Evaluation, p. 2.  The physician stated in October 2014 that he had no records to review at the time of the evaluation.  However, he was later sent medical evidence including hospitalization records from HS Hospital, the October 10, 2014 statement submitted by the Veteran's wife, and the October 2014 statement submitted by the Veteran's Adult Learning Center teacher.  The physician summarized the documents, but did not offer a statement as to how this evidence did or did not change his initial evaluation of the Veteran.  Id., p. 3.  In the June 2017 opinion, Dr. PBR stated, in pertinent part

My current diagnosis is Persistent Depressive Disorder With a History of Major Depression With Psychotic Features.  As related to the onset of events while in service (in terms of probability) I have checked at least as likely as not caused by or a result of (50-50% probability) exacerbated by his military service as documented in the Initial Evaluation under the History of Present Illness.  He has continued to struggle with chronic anger, frustration and resentments related to his military service, which has exacerbated and perpetuated his Chronic Depressive Disorder.

See June 2017 Private Psychiatric Opinion, p. 2.  

This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2006 and indicates the Veteran's pre-existing mental disorder was aggravated by his active service--ultimately demonstrating that his currently diagnosed acquired psychiatric disorder is the etiological result of his active service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder to include depression is reopened.


REMAND

As determined above, the Board has reopened the previously denied claim for service connection for an acquired psychiatric disorder.  The Board determines that remand is required for three reasons.

First, as the physician proffering the 2014 and 2017 private evaluation and opinion stated, he did not have review of the Veteran's complete record in arriving at his conclusions.  Second, the Veteran has not undergone VA examination since 1985.  Third, and finally, the Veteran and his spouse have testified that the Veteran has received treatment off and on from VA since approximately 1973.  The most recent VA treatment records of record are dated in 2013.

The Board finds it would be useful to obtain another VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is reminded that the "duty to assist is not always a one-way street," and he is obliged to assist the VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must engage with the VA examiner, fully describing his symptoms and other relevant information.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development necessary to adjudicate the Veteran's claim for service connection for an acquired psychiatric disability.  Obtain all relevant VA treatment records, to include those dated from 1973 to 1991, 1993 to 1999, and from 2013 from the Beckley VAMC.  Archived records should be requested. 

2.  Obtain all relevant SSA treatment records.

3.  After the above development has been completed, schedule the Veteran for an examination to evaluate the nature, extent, and etiology of any and all manifested acquired psychiatric disorders (diagnosed since 2012).  The examiner is asked to answer the following.  

a. Was the 1962 diagnosis of schizophrenic reaction correct?  If not, what was the more likely diagnosis?

b. Is it clear and unmistakable that the Veteran's pre-service August 1962 diagnosis of schizophrenic reaction, acute undifferentiated type (or the more likely diagnosis depending on the answer to (a)), was not aggravated by his military service from June 1968 to June 1971?

c. Is it at least as likely as not that any current acquired psychiatric disorder began during, or is otherwise etiologically related to, his military service from June 1968 to June 1971? 

The claims folder, this remand, the June 2017 transcript of the Veteran's testimony, the August 1962 psychiatric evaluation from the Huntington State Hospital, the private 2014 and 2017 psychiatric evaluation, and lay statements of the Veteran's spouse (October 2014), sister (December 2014) and Adult Learning Care Center Teacher (December 2014) must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  A complete rationale for all opinions is required, and the examiners must indicate that he or she reviewed the claims file. 

4.  After ensuring that the requested development is completed and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


